IN THE COURT OF APPEALS OF IOWA

                                   No. 17-0770
                             Filed November 7, 2018


IN RE THE MARRIAGE OF RICHARD WAYNE NAYLOR
AND ASHLEY MARIE NAYLOR

Upon the Petition of
RICHARD WAYNE NAYLOR,
      Petitioner-Appellee,

And Concerning
ASHLEY MARIE NAYLOR,
     Respondent-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, Kellyann M.

Lekar, Judge.



       Appeal challenging the economic provisions of a decree of dissolution of

marriage. AFFIRMED.



       Barry S. Kaplan and C. Aron Vaughn of Kaplan & Frese, LLP, Marshalltown,

for appellant.

       Kevin D. Engels of Correll, Sheerer, Benson, Engels, Galles & Demro, PLC,

Cedar Falls, for appellee.



       Heard by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                        2


McDONALD, Judge.

      Ashley Naylor pursues this appeal from the decree dissolving her marriage

to Richard Naylor. On appeal, Ashley challenges the property distribution and

spousal support award as inequitable.

      The record reflects the following. The parties commenced their relationship

in 2005 or early 2006.    At the time the parties started dating, Richard was

approximately forty-three years old and Ashley was approximately twenty-two

years old. He was employed as an orthopedic surgeon at a local hospital, earning

approximately $2 million per year. She was employed as a radiologic technologist

at the same hospital, earning approximately $40,000 per year. He was married

with two children, and she was single. Although Richard was married with children,

Richard and Ashley began cohabiting in May 2006. They continued to reside

together while Richard’s divorce from his spouse was pending. Richard’s divorce

was final in November 2010. Ashley and Richard married in April 2011.

      The parties entered the marriage with a disparity in assets. Richard brought

significant assets into the marriage. He owned timeshare properties in Hawaii, Las

Vegas, and Mexico. He owned two condo units in Panama City, Florida. One unit

was rented out, while the other was used as a vacation home. He owned a home

in Suffolk, Virginia. He owned four vehicles. He had a wine collection ranging

between 100-150 bottles, a collection of artwork, substantial amounts of jewelry,

several hundred-thousand dollars in precious metals, a retirement plan through his

work, and his personal property. Ashley owned one vehicle at the time the parties

began dating, but Richard paid the loan on the vehicle, gifted the vehicle to his
                                         3


niece, and purchased Ashley a new vehicle. Ashley also owned her personal

possessions.

      The parties commingled their finances before and during the marriage.

After the parties began dating, they opened joint bank accounts. They paid bills

from the joint bank accounts. They had joint credit cards. They established

retirement and investment accounts. They purchased life insurance policies. The

aforementioned precious metals were purchased while the parties were dating but

prior to their marriage. They owned real property together. As previously stated,

the parties began living together in the spring of 2006. At that time, Richard had

moved from the marital home into a duplex he purchased. Ashley moved into the

duplex with Richard. After several years, Richard sold the duplex and purchased

a home for himself and Ashley. They were not married at the time Richard

purchased this home, and Richard held title to the home. Subsequently, the

parties purchased land and built Ashley her “dream home.” Richard estimated the

parties spent approximately $1.6 million to build the home. Given the local real

estate market and the customization of the home to the parties’ taste (for example,

the home contains a wine cellar capable of storing 1700 bottles of wine), the fair

market value of the home is substantially less than the cost of the home and the

mortgages on the home.

      During the course of the marriage, the parties lived, in their own words, an

“opulent” lifestyle. This lifestyle was financed by Richard’s significant income.

Richard’s income declined over the course of the marriage from approximately $2

million per year to approximately $1.5 million per year. He testified he worked less

to spend more time with Ashley. He also testified he spent more time doing
                                           4


administrative work and less time performing surgery. This was because Richard

was transitioning into an administrative position in the hospital. After the parties

married, Ashley ceased full-time employment with the hospital, but she continued

to work as a PRN nurse (from the Latin "pro re nata,” for an occasion that has

arisen, as circumstances require, as needed). The parties agreed Ashley was

largely responsible for managing the household while Richard worked fairly long

hours.

         Richard filed this petition for dissolution of marriage in May 2016. The

contested issues at trial were property distribution and spousal support. In light of

the disparity of income between the parties, the disparity in the value of premarital

assets, and the short duration of the marriage, the district court concluded an

equitable distribution of the parties’ property did not require an equal division of the

parties’ property.    The district court awarded Ashley some jewelry and other

property but awarded the lion’s share of the parties’ property to Richard. The

district court rejected Ashley’s request for traditional or reimbursement support but

did award Ashley rehabilitative support. The district court summarized its division

of property and spousal support award as follows:

         The court determines that [Richard] should be restored to the extent
         possible to the majority of the property he brought into the marriage.
         Further, the court finds that the assets acquired by the parties during
         the course of the marriage should be subject to equitable, but not
         equal distribution. [Ashley] should receive those assets were which
         directly invested into her name. [Richard] should receive those
         assets which were directly invested in his name or which were
         acquired through his employment benefits for the purposes of
         retirement savings.

                [Ashley] should be afforded a fair amount of supposal [sic]
         support that will allow her to regain full-time employment or seek
         further education. She wishes to pursue that education on a part-
                                          5


       time basis and estimates it will take her four to four and a half years
       at an approximate cost of $5,000 per semester. The court believes
       that a period of four years should be sufficient to allow [Ashley] to
       advance her education and an additional year to regain a reasonable
       lifestyle that reflects her individual earning capacity and ability.
       [Ashley’s] request . . . for spousal support that exceeds the actual
       length of the marriage is not reasonable. [Ashley] is entitled to
       reasonable spousal support and, as [Richard] has agreed to provide
       it, reasonable educational support.

       Our review in a marriage action is de novo.          See In re Marriage of

McDermott, 827 N.W.2d 671, 676 (Iowa 2013). “Although our review is de novo,

we afford deference to the district court for institutional and pragmatic reasons.”

Hensch v. Mysak, 902 N.W.2d 822, 824 (Iowa Ct. App. 2017); accord In re

Marriage of Gust, 858 N.W.2d 402, 406 (Iowa 2015) (noting we give great latitude

to the district court in fixing spousal support); In re Marriage of Benson, 545 N.W.2d
252, 257 (Iowa 1996) (“This deference to the trial court’s determination is decidedly

in the public interest. When appellate courts unduly refine these important, but

often conjectural, judgment calls, they thereby foster appeals in hosts of cases, at

staggering expense to the parties wholly disproportionate to any benefit they might

hope to realize.”). As such, we will not modify a decree unless the district court

failed to do equity. See In re Marriage of Mauer, 874 N.W.2d 103, 106 (Iowa 2016).

       We first address the property distribution. “Iowa is an equitable distribution

state.” In re Marriage of Keener, 728 N.W.2d 188, 193 (Iowa 2007) (citing In re

Marriage of Sullins, 715 N.W.2d 242, 247 (Iowa 2006)). Equitable distribution

requires the division of “all of the property owned by the parties at the time of

divorce except inherited property and gifts received by one spouse.” Id. (citing

Sullins, 715 N.W.2d at 247). An equitable distribution does “not require an equal

division or percentage distribution.” In re Marriage of Campbell, 623 N.W.2d 585,
                                          6

586 (Iowa Ct. App. 2001) (citing In re Marriage of Russel, 473 N.W.2d 244, 246

(Iowa Ct. App. 1991)). The relevant considerations are set forth in the Code:

              a.     The length of the marriage.
              b.     The property brought to the marriage by each party.
              c.     The contribution of each party to the marriage, giving
       appropriate economic value to each party’s contribution in
       homemaking and child care services.
              d.     The age and physical and emotional health of the
       parties.
              e.     The contribution by one party to the education, training,
       or increased earning power of the other.
              f.     The earning capacity of each party, including
       educational background, training, employment skills, work
       experience, length of absence from the job market, . . . , and the time
       and expense necessary to acquire sufficient education or training to
       enable the party to become self-supporting at a standard of living
       reasonably comparable to that enjoyed during the marriage.
              ....
              h.     The amount and duration of an order granting support
       payments to either party pursuant to section 598.21A and whether
       the property division should be in lieu of such payments.
              i.     Other economic circumstances of each party, including
       pension benefits, vested or unvested. Future interests may be
       considered . . . .
              j.     The tax consequences to each party.
              ....
              ....
              m.     Other factors the court may determine to be relevant in
       an individual case.

Iowa Code § 598.21(5) (2016).

       On de novo review, we conclude the district court’s division of the property

was equitable under the circumstances presented. In the interest of brevity, rather

than discussing each of the statutory factors and performing a line-item disposition

of each contested asset, we choose to discuss several items of particular import.

       First, this marriage lasted only six years. In marriages of short duration, an

equitable distribution of property does not require an equal distribution of property.

See In re Marriage of Peiffer, No. 12-1746, 2013 WL 5498153, at *2 (Iowa Ct. App.
                                           7

Oct. 2, 2013) (citing Campbell, 623 N.W.2d at 586). Instead, in marriages of short

duration, our courts are inclined to restore the parties to the status quo ante or are

inclined to at least trend toward the status quo ante. See In re Marriage of Fluent,

No. 16-1321, 2017 WL 2461601, at *4 (Iowa Ct. App. June 7, 2017) (“We find the

higher award to Grant is equitable in recognition that he did bring additional sums

to the marriage, a union that was of relatively short duration.”); In re Marriage of

Sinclair, No. 13-1419, 2014 WL 4230215, at *4 (Iowa Ct. App. Aug 17, 2014) (“In

this case, the distribution of assets is driven by the short duration of the marriage.”);

In re Marriage of Hass, 538 N.W.2d 889, 892 (Iowa Ct. App. 1995) (“If a marriage

lasts only a short time, the claim of either party to the property owned by the other

prior to the marriage or acquired by gift or inheritance during the brief duration of

the marriage is minimal at best.”). We reject Ashely’s contention that the period of

cohabitation prior to the marriage should be considered as part of the marriage for

the purposes of dividing property. Notably, the statute does not identify premarital

cohabitation as a relevant consideration. See Iowa Code § 598.21(5)(a)-(m).

       Second, and interrelated, there was a significant disparity of assets brought

into the marriage.

       If there were wide disparities between the assets of the parties at the
       time of the marriage, or if one of the parties were the recipient of a
       substantial gift or inheritance, the length of the marriage is a major
       factor in determining what the respective rights of the parties with
       respect to such property are at the time of its dissolution.

In re Marriage of Wallace, 315 N.W.2d 827, 830-31 (Iowa Ct. App. 1981). A more

equal division of martial property is generally done where “the accumulated

property is the product of the joint efforts of both spouses over a considerable
                                          8

period.” In re Marriage of Arnold, 133 N.W.2d 53, 60 (Iowa 1965). This is not the

case here.

       Third, the distribution of property is equitable when we consider the

“contribution of each party to the marriage, giving appropriate economic value to

each party’s contribution in homemaking and child care services.” Iowa Code

§ 598.21(5)(c). A just and equitable distribution of property must give regard to the

efforts of the respective partners. See Campbell, 623 N.W.2d at 586. Here,

Richard’s income from his medical practice supported the parties’ lifestyle. His

income accounts for almost all of the parties’ accumulation of assets. The record

reflects his income ranged between $1.5-2.0 million per year during the marriage.

Ashley ceased fulltime employment but continued to work as needed. Her income

decreased to under $10,000 on an annual basis. It was undisputed that Ashley

did not provide care for Richard’s children. It was also undisputed that Ashley

managed the household while Richard worked. We believe her non-economic

contributions to the marriage are fairly reflected in the property distribution. See

In re Marriage of Lattig, 318 N.W.2d 811, 815 (Iowa Ct. App. 1982) (stating the

property distribution “should be a function of the tangible contributions of each

party and not the mere existence of the marital relationship”).

       In sum, on de novo review, we cannot conclude the district court failed to

do equity in distributing the parties’ property. This was a marriage of short duration

where the parties entered into the marriage with a significant disparity of assets.

In dividing the property, the district court took those facts into consideration while

giving Ashley significant credit for her non-economic contributions to the marriage.

We affirm the judgment of the district court on this issue.
                                         9


       We next address the issue of spousal support. Here, the district court

ordered Richard to pay $5000 monthly for a period of five years, plus additional

payments for tuition for eight semesters, as rehabilitative spousal support. On

appeal, Richard does not contest the spousal support award. Ashley contends the

amount and duration of the award should be increased.

       Spousal support is not an absolute right; an award depends upon the

specific circumstances of each case. Gust, 858 N.W.2d at 408. Our cases

recognize three primary forms of spousal support: traditional, rehabilitative, and

reimbursement.     See id.; In re Marriage of Nelson, No. 15-0492, 2016 WL
3269573, at *3 (Iowa Ct. App. June 15, 2016). Our cases also recognize a limited

fourth category of spousal support—transitional support. See, e.g., In re Marriage

of Hansen, No. 17-0889, 2018 WL 4922992, at *16 (Iowa Ct. App. Oct. 10, 2018)

(McDonald, J., concurring specially) (recognizing transitional support as a form of

spousal support); In re Marriage of Lange, No. 16-1484, 2017 WL 6033733, at *3

(Iowa Ct. App. Dec. 6, 2017) (“Jessica does not need traditional rehabilitative

support so much as transitional support while finding suitable employment.”). In

determining the form, amount, and duration of spousal support, this court is guided

by the following statutory factors:

              a.       The length of the marriage.
              b.       The age and physical and emotional health of the
       parties.
              c.       The distribution of property made pursuant to section
       598.21.
              d.       The educational level of each party at the time of
       marriage and at the time the action is commenced.
              e.       The earning capacity of the party seeking
       maintenance, including educational background, training,
       employment skills, work experience, length of absence from the job
       market, . . . and the time and expense necessary to acquire sufficient
                                           10


       education or training to enable the party to find appropriate
       employment.
              f.      The feasibility of the party seeking maintenance
       becoming self-supporting at a standard of living reasonably
       comparable to that enjoyed during the marriage, and the length of
       time necessary to achieve this goal.
              g.      The tax consequences to each party.
              h.      Any mutual agreement by the parties concerning
       financial or service contributions by one party with the expectation of
       future reciprocation or compensation by the other party.
              ....
              j.      Other factors the court may determine to be relevant in
       an individual case.

Iowa Code § 598.21A(1).

       Ashley contends traditional support is appropriate here because the parties’

relationship, when including the premarital period, lasted almost twelve years. We

disagree. Traditional support is typically warranted in long-term marriages where

the earning potential of the parties may be reliably predicted. See Gust, 858
N.W.2d at 410. “[T]he shorter the marriage, the less likely a court is to award

traditional spousal support.” Id. Twenty years is the generally accepted durational

threshold for the award of traditional spousal support. See id. at 410-11. The

period of cohabitation prior to the marriage should not be considered for the

purposes of awarding traditional spousal support. See In re Marriage of Spiegel,

553 N.W.2d 309, 320 (Iowa 1996) (rejecting argument that premarital relationship

should be considered in awarding spousal support and stating, “[n]otably, section

598.21(3) does not include in its list of factors the premarital relationship of the

parties”), superseded by statute. However, even if it were permissible to consider

the premarital relationship, the length of the entire relationship falls far short of the

durational threshold justifying an award of traditional support. See In re Marriage

of Stephens, No. 13-0861, 2014 WL 69728, at *7 (Iowa Ct. App. Jan. 9, 2014)
                                         11

(denying spousal support when “the marriage was of short duration”); In re

Marriage of Gonzalez, 561 N.W.2d 94, 99 (Iowa Ct. App. 1997) (finding a five year

marriage insufficient to necessitate traditional support).      Traditional spousal

support is not equitable in this case.

       In support of her claim for additional spousal support, Ashley contends

reimbursement support would be appropriate here.              Again, we disagree.

“Reimbursement spousal support allows the spouse receiving the support to share

in the other spouse’s future earnings in exchange for the receiving spouse’s

contributions to the source of that income.” In re Marriage of Becker, 756 N.W.2d
822, 826 (Iowa 2008). As a factual matter, there is no evidence Ashely contributed

to the source of Richard’s income. To the contrary, Richard was long established

in his medical practice at the time the parties met. In addition, the record reflects

his income actually decreased over the course of the marriage. As a legal matter,

reimbursement support is inapplicable here. It applies only in “situations where

the marriage is devoted almost entirely to the educational advancement of one

spouse” and “there has not been enough time for the parties to receive the benefit

from the educational advancement through tangible assets accumulated during

the marriage.” In re Marriage of Erpelding, No. 16-1419, 2017 WL 2670806, at *6

(Iowa Ct. App. June 21, 2017), vacated on other grounds, 917 N.W.2d 235, 247-

48 (Iowa 2018).     Reimbursement support is unavailable outside this narrow

context. See id.; see also In re Marriage of Probasco, 676 N.W.2d 179, 185-86

(Iowa 2004) (holding reimbursement support inapplicable where wife provided

support to build restaurant franchise business). We see no reason to deviate from
                                          12

Erpelding and Probasco.       An award of reimbursement support would not be

equitable in this case.

       We do agree with the district court that rehabilitation support is appropriate

under the circumstances. “Rehabilitative spousal support is ‘a way of supporting

an economically dependent spouse through a limited period of re-education or

retraining following divorce, thereby creating incentive and opportunity for that

spouse to become self-supporting.’” Becker, 756 N.W.2d at 826 (quoting In re

Marriage of Francis, 442 N.W.2d 59, 63 (Iowa 1989)). “Self-sufficiency is the

primary goal of rehabilitate [spousal support].” In re Marriage of Smith, 573 N.W.2d
924, 926 (Iowa 1998).       “Because self-sufficiency is the goal of rehabilitative

[spousal support], the duration of such an award may be limited or extended

depending on the realistic needs of the economically dependent spouse, tempered

by the goal of facilitating the economic independence of the ex-spouses.” Francis,
442 N.W.2d at 64. Here, Ashley testified regarding her desire to continue her

education and improve her earning capacity. The district court’s support award

allows Ashley to pursue these educational goals with a significant amount of

financial support, including additional tuition support, over an extended period of

time. This award was appropriate under the circumstances presented, including

the significant distribution of property to Ashley. See, e.g., In re Marriage of Dillon,

No. 16-0415, 2016 WL 7393904, at *2 (Iowa Ct. App. Dec. 21, 2016) (finding an

award of rehabilitative spousal support appropriate where the recipient “was just

forty-one years old at the time of trial, was in good health, possessed a nursing

degree from a four-year institution, and earned wages as a nurse for all but five

years of the marriage.”).
                                 13


We affirm the district court’s award of spousal support.

For the foregoing reasons, we affirm the judgment of the district court.

AFFIRMED.